DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Claims 1-30 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record US 5,527,292 to Adams; US 5,843,051 to Adams; US 5,385,562 to Adams; US 2014/0018773 to Wang; US 2011/0034986 to Chou; US 2013/0116701 to Wang; US 2006/0020165 to Adams fails to disclose: 
In regards to claim 1: the combination of the limitations as claimed and in particular wherein a proximal end region of the catheter comprises an inclined surface flaring outward in a proximal direction, wherein the inclined surface is formed in a thickened portion of the catheter wall that is sized to contact the inner diameter of the central lumen to provide sealing sufficient to transmit a fluid between a distal opening of the catheter and the fluid source or the aspiration source.
In regards to claim 18: the combination of the limitations as claimed and in particular wherein a proximal end region of the catheter wall thickens to form an inclined surface that flares outward so as to increase the outer diameter of the proximal end region, the inclined surface being biased outward against the inner diameter of the sheath.
The prior art to Wang (US 2014/0018773 and US 2013/0116701) teaches an access sheath (guide catheter 10, Figs. 4-6) and a catheter (14, 114, Figs. 4-6) with a proximal tether (116, Fig. 6), but does not expressly teach or suggest that the catheter comprises an inclined surface flaring outward in a proximal direction, wherein the inclined surface is formed in a thickened portion of the catheter wall that is sized to contact the inner diameter of the central lumen to provide sealing sufficient to transmit a fluid between a distal opening of the catheter and the fluid source or the aspiration source; or that the proximal end region of the catheter wall thickens to form an inclined surface that flares outward so as to increase the outer diameter of the proximal end region, the inclined surface being biased outward against the inner diameter of the sheath. 
The prior art to Adams (US 5,527,292; US 5,843,051; US 5,385,562; US 2006/0020165) teaches an access sheath (12) and a catheter (14) with a proximal region that can form a seal with the inner surface of the sheath (38, Fig. 2; inflatable region 170, Figs. 3, 5), however Adams does not teach a proximal tether on the catheter, and the proximal region of the catheter does not have a wall that thickens to form an inclined surface that flares outward so as to increase the outer diameter of the proximal end region, the inclined surface being biased outward against the inner diameter of the sheath (claim 14). Adams teaches that the proximal region of the catheter can have an inclined surface that flares outwardly (38, Fig. 2, col. 6, lines 25-40), but is silent as to wherein the inclined surface is formed in a thickened portion of the catheter wall that is sized to contact the inner diameter of the central lumen to provide sealing sufficient to transmit a fluid between a distal opening of the catheter and the fluid source or the aspiration source.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771